PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/506,140
Filing Date: 23 Feb 2017
Appellant(s): Okubo et al.



__________________
Andrew Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over                   JP 2001-073094 A of Nakayama and its English translation (JP'094) cited in the IDS.



Details of the above rejection are as follows.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-073094 A of Nakayama and its English translation (JP'094) cited in the IDS.
List 1
Element
Instant Claims
(mass%)
JP'094
(weight%)
C
0.05 or less
0.01% or less
Si
0.1 – 7.0
3.0% or less
Al
0.1 – 3.0 
1.0% to 3.0%
Mn
0.3 – 3.0
2.0% or less
P
0.2 or less
0.005 – 0.1 
S
0.005 or less
0.01 or less
N
0.005 or less
0.005 or less
O
0.01 or less
-
Fe + 
impurities
Balance
Balance




Additional
Elements
Claim 2: At least one group from
  one or more of Sn and Sb: 0.01 – 0.2 in total
  one or more of Ca, Mg and REM: 0.0005 – 0.010 in total
  Cr: 0.1 – 20 
  one or more of Ti, Nb, V and Zr: 0.01 – 1.0 in total
Sb, Sn: 0.2 or less








Regarding claims 1, 2 and 8, JP'094 {whole document} teaches a [0001] non-oriented electrical steel sheet and a manufacturing method thereof, more particularly an automotive non-oriented electrical steel sheet and a manufacturing method thereof is driven by a motor; [0008] the non-oriented electrical steel sheet excellent in high-frequency characteristics of a non-sinusoidal by performing control of the surface Vickers hardness is obtained; wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {JP'094 abstract, [0012] – [0026]}. With respect to the claimed range of O of the instant claims, the prior art does not explicitly teach of O being present in its steel and therefore would read on the claimed range of O of the instant claims.
With respect to the additional elements of claim 2, as noted above, the prior art teaches Sn and/or Sb in the ranges above wherein the claimed ranges of the various elements of the List 1 above {JP'094 abstract, [0012] – [0026]}.
As the claimed ranges of the elements {see List 1 above} overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the open-ended composition of the instant claims (claim 1: transitional phrase “containing: and “balance comprising Fe and incidental impurities”), the term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Since the prior allows the elements recited in claim 1 and further allows elements of instant claim 2 (see analysis above), the steel of the prior art reads on the open-ended composition requirement of the amendment of the instant claim.
Regarding the limitation of “a sheet thickness is less than 0.30 mm”, the prior art teaches that sheet has “0.10-0.40 mm sheet thickness” {JP'094 abstract, [0028], [0036]} thereby reading on the instant limitation of the instant claims.
Regarding the claimed limitation of a) “arithmetic mean roughness Ra of a steel substrate surface at cutoff wavelength of” a1) “λc=20 μm is 0.2 μm or less” (claim 1) and a2) “λc=0.8 mm is 0.5 μm or less” (claim 8), the prior art teaches it steel sheet has “<=0.5 μm Ra surface roughness” {JP'094 abstract, Fig. 1, Table 1, [0013] – [0030]}. However, it is noted that 
However, it is noted that the prior art JP'094 teaches in in [0028] that “Surface roughness: Surface roughness is an important factor affecting the space factor. As already described with reference to FIG. 1, when the average roughness Ra exceeds 0.5 μm, the space factor decreases significantly. Although the lower limit in this case is not particularly defined, the lower the surface roughness, the better the space factor, but the lower limit for industrial production is about 0.1 μm.” and in [0005] that “As can be seen from the graph, as the surface roughness becomes coarser, the space factor decreases and the motor performance decreases. Therefore, it is important to control the surface roughness of the steel sheet.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to reduce the surface roughness of the steel sheet to increase the space factor and in turn increase the motor performance. {JP'094 [0028]}.
In the alternative, MPEP provides that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claims 1 and 2 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant steel – please see how the prior art reads on the method steps of claims 6 and 7 – see below and {JP'094 abstract, Fig. 1, Table 1, [0013] – [0036]}]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Additionally with respect to claim 8, it is noted that JP'094 does not detail the cutoff wavelength for the measurement of the surface roughness. However, Appellant has admitted/stated in the declaration dated 07/21/2020 that Nakayama JP'094 would have used a cutoff wavelength of 0.8mm (see paragraphs 18-19 of the declaration). This point is further argued on page 8 of the Appellant’s remarks dated 07/21/2020. Therefore, since one skilled in the art would recognize the cutoff wavelength of JP'094 to be 0.8mm as attested to in the declaration by the Appellant, and since JP'094 provides that its steel sheet has “<=0.5 μm Ra surface roughness” {JP'094 abstract, Fig. 1, Table 1, [0013] – [0030]}, the teachings of the prior art would even appear to read on the instant claimed limitation of claim 8 which requires an identical range as provided by the prior art. 

Regarding claims 6 and 7,  instant claims 6 and 7 are method claims and recite the composition of instant claims 1 and 2 and the relevance of JP'094 regarding the composition of the instant claims is set forth supra – See List 1 above {JP'094 abstract, [0012] – [0026]}.
JP'094 {whole document} teaches {[0001] – [0026]} a non-oriented electrical steel sheet and a manufacturing method thereof, wherein the method comprises:
{JP'094 abstract, [0015], [0017], [0030]} “A slab with this steel composition is heated to <=1,300 deg.C and hot rolled”, “Thus, according to the present invention, after hot rolling a slab having the steel composition described above, after pickling and annealing the cold rolled or hot-rolled sheet pickling, cold It rolled to a predetermined thickness”, “Slab of the components for heating and conventional hot rolling at a temperature below 1300 °C”, “slab 227 mm thick having a steel composition consisting of unavoidable impurities, was finished 1000mm width 2.0 mm thickness hot rolled coils performed heating conventional hot rolling at 1150 ° C” which reads on the limitations of instant claims 6 and 7 of a) “heating a steel slab having the chemical composition” (composition of claims 1 and 2 is addressed in claims 1 and 2 above) and b) “hot rolling the steel slab into a hot rolled steel sheet”;
{JP'094 abstract, [0031]} “Annealing: performing hot-rolled sheet annealing to after hot rolling, optionally the magnetic properties improved. Hot-rolled sheet annealing temperature is 600 ° C. No effect is less than, excessively coarse crystal grains and exceeds 1100 ° C., causing troubles such as breaking during cold rolling.” which reads on the limitations of instant claims 6 and 7 of c) “optionally hot band annealing the hot rolled steel sheet”;
{JP'094 abstract, [0032]} “cold rolled to undergo finishing to 0.10-0.40 mm sheet thickness” which reads on the limitations of instant claims 6 and 7 of d) “cold rolling the hot rolled steel sheet once or twice or more with intermediate annealing in between, into a cold rolled steel sheet whose sheet thickness is less than 0.30 mm; and
{JP'094 abstract, [0033]} Finish annealing at 700-1100°C which reads on the limitations of instant claims 6 and 7 of e) “final annealing the cold rolled steel sheet”.
Regarding the claimed limitation of “arithmetic mean roughness Ra of a steel substrate surface at cutoff wavelength of λc=20 μm is 0.2 μm or less”, the prior art teaches it steel sheet JP'094 abstract, Fig. 1, Table 1, [0013] – [0030]}. However, it is noted that the prior art does not explicitly teach of it being measured at cutoff wavelength of 20 microns as claimed in the instant claims or in other words measuring the surface roughness using the test conditions as detailed in the instant claim. Therefore, the prior art does not explicitly teach the claimed limitation of the “arithmetic mean roughness Ra of a steel substrate surface at cutoff wavelength of λc=20 μm is 0.2 μm or less” of the instant claim.
However, it is noted that the prior art JP'094 teaches in in [0028] that “Surface roughness: Surface roughness is an important factor affecting the space factor. As already described with reference to FIG. 1, when the average roughness Ra exceeds 0.5 μm, the space factor decreases significantly. Although the lower limit in this case is not particularly defined, the lower the surface roughness, the better the space factor, but the lower limit for industrial production is about 0.1 μm.” and in [0005] that “As can be seen from the graph, as the surface roughness becomes coarser, the space factor decreases and the motor performance decreases. Therefore, it is important to control the surface roughness of the steel sheet.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to reduce the surface roughness of the steel sheet to increase the space factor and in turn increase the motor performance. {JP'094 [0028]}.
In the alternative, MPEP provides that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claims 1 and 2 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant steel – please see how the prior art reads on the method steps of claims 6 and 7 as detailed above and {JP'094 abstract, Fig. 1, Table 1, [0013] – [0036]}]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

 (2) Response to Argument

Argument A: Overview of Arguments {Appeal Brief p. 4}.
Appellant details Argument A as follows:
A: “Independent claim 1 stands rejected as being unpatentable over Nakayama. Appellant submits that this rejection must be reversed for at least the following reasons.”
“As to inherency, the claimed steel sheet is not produced by a substantially identical process to the steel sheets of Nakayama. In particular, the claimed steel sheets achieve the recited roughness due to the use of rolling miii roils in the final pass of cold rolling which satisfy the claimed surface roughness. Instead, Nakayama discloses work rolls having a surface roughness which is nearly one order of magnitude above the upper limit of the arithmetic mean roughness Ra of the roll surface of the present invention. Due to at least this significant difference, the steel sheets of Nakayama would not inherently satisfy the claimed roughness.”
“As to obviousness, the Examiner does not articulate any reason which would have motivated a person of ordinary skill in the art to modify the steel sheets of Nakayama to achieve 

Argument B: Rejection of claims 1, 2 and 8 {Appeal Brief p. 4}.
Appellant details Argument B as follows:
B: “Claims 1, 2, and 8 stand rejected under 35 U.S.C, § 103 as being unpatentable over Nakayama (JP 2001-073094). Appellant traverses this rejection.” {Appeal Brief p. 5 ¶1}.
B.1: “Different Cutoff Wavelengths” {Appeal Brief pp. 5-9}.
“Thus, a person of ordinary skill in the art, familiar with the relevant standards for determining cutoff wavelength in the absence of any indication thereof, would understand that, in Nakayama, the cut-off wavelength λc (cut-off value Ac) is 0.8 mm. (See Declaration at ¶ 19.) Nakayama is therefore different from claim 1, which requires an arithmetic mean roughness Ra at a cutoff wavelength of λc = 20 µm of 0.2 µm or less.”
“The present application explains the significance of this difference in cutoff wavelength to the present invention. As explained in the present application, the present invention is directed to reducing fine roughness of a smaller wavelength than the domain wall displacement distance. (See specification at ¶ 35.) By reducing this fine surface roughness, hysteresis loss can be reduced in various sheet thicknesses, as shown in FIG. 1 of the present application:”
“For at least the above reasons. Appellant submits that Nakayama does not disclose or teach a fine surface roughness at the claimed cutoff wavelength, namely, an arithmetic mean roughness Ra of 0.2 µm or less "at cutoff wavelength of λc = 20 µm."”
B.2: “No obviousness” {Appeal Brief p. 10}.

“Nakayama provides no teaching regarding reducing surface roughness at the claimed cutoff wavelength, nor does Nakayama identify any results which may be achieved by controlling surface roughness at the claimed cutoff wavelength. Because, Nakayama is not concerned with the control of fine surface roughness (i.e., at the claimed cutoff wavelength of λc = 20 µm), a person of ordinary skill in the art would have had no reason based on Nakayama to control fine surface roughness. Also, there would have been no reasonable expectation of success. To the contrary, a person of ordinary skill in the art would have limited their focus to the coarser surface roughness to which Nakayama is directed, Nakayama therefore would not have provided any reason to reduce surface roughness of the steel sheet at the claimed cutoff wavelength or any expectation of success.”

B.3: “No Inherency” {Appeal Brief pp. 10-13}.
“The express disclosures of Nakayama make clear that Nakayama does not perform a manufacturing process which is identical or substantially identical to the manufacturing process of the present invention. In particular, in the present application, cold rolling is performed in which an arithmetic mean roughness Ra of a roll surface in a final pass of last cold rolling at cutoff wavelength of λc = 20 µm is 0.2 µm or less. (See specification at ¶ 43.) By contrast, Nakayama expressly discloses that the roughness Ra of the work roll is 1.5 µm or less, nearly one order of magnitude above the upper limit of the arithmetic mean roughness Ra of the roll surface of the present invention. (See Nakayama at ¶ 32.) In fact, Nakayama expressly discloses that the roughness of the work roll in the Example of Nakayama is 1.0 µm, which by far exceeds the upper limit of the Ra of "0.2 µm or less" of the roll surface of the present invention. (See Nakayama at ¶ 36.) Nakayama does not provide any disclosure or teaching of a 
“In Comparative Examples 1 and 2, surface roughness Ra of roil surfaces at a cutoff wavelength of λc =0.8mm are 0.34 µm and 0.13 µm, respectively. These surface roughness Ra of roll surfaces at cutoff wavelength λc = 0.8mm are much smaller than the surface roughness Ra of the roll surface in Nakayama, namely 1.5 um or less, (See Nakayama at ¶ 32.) As a result, in Comparative Example Nos 1 and 2, hysteresis loss was high because Ra of roll surfaces at cutoff wavelength λc = 20 um exceeded 0,2 um and the resulting Ra of the steel substrate surface at cutoff wavelength λc = 20 um exceeded 0.2 um.”
“Finally, the present application demonstrates that merely satisfying the range of surface roughness at the higher cutoff wavelength of λc = 0.8 mm does not also necessarilv result in satisfying the roughness at the lower cutoff wavelength of λc = 20 um. (See specification at Table 1, Comparative Example 2.) Appellant respectfully submits that the Examiner has not identified any evidence or articulated any reasoning which suggests that the surface roughness of the steel of Nakayama would be expected to be satisfied at the claimed cutoff wavelength of λc = 20 um.”

Argument C: Rejection of claims 6 and 7 {Appeal Brief pp. 13-14}.
Appellant details Argument C as follows:
C: “Claims 6 and 7 stand rejected under 35 U.S.C, § 103 as being unpatentable over Nakayama (JP 2001-073094). Appellant traverses this rejection.” {Appeal Brief pp. 13-14}.
“As explained above, Nakayama fails to disclose, teach, or suggest that cold rolling is performed in which an arithmetic mean roughness Ra of a roll surface in a final pass of last coid rolling at cutoff wavelength of λc = 20 um is 0.2 um or less. To the contrary, Nakayama expressly discloses that the roughness Ra of the work roll is 1.5 um or less, nearly one order of magnitude above the upper limit of the arithmetic mean roughness Ra of the roll surface of the 
“Nakayama does not provide any disclosure or teaching of a work roll having a roughness which would satisfy the manufacturing process of the present application. As explained above, Nakayama is unconcerned with surface roughness at the claimed cutoff wavelength. Instead, a person of ordinary skill in the art would understand that Nakayama is directed to surface roughness at a cutoff wavelength of λc = 0.8 mm.”

In response to Arguments A and B:  As noted above, JP'094 teaches a non-oriented electrical steel sheet with 0.10-0.40 mm sheet thickness and a manufacturing method thereof wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above thereby reading on the instant steel composition and thickness as claimed in the instant claims.
With respect to the claimed limitation of a) “arithmetic mean roughness Ra of a steel substrate surface at cutoff wavelength of” a1) “λc=20 μm is 0.2 μm or less” (claim 1) and a2) “λc=0.8 mm is 0.5 μm or less” (claim 8), the prior art teaches it steel sheet has “<=0.5 μm Ra surface roughness”. However, it is noted that the prior art does not explicitly teach of it being measured at cutoff wavelength of 20 microns/0.8mm as claimed in the instant claims or in other words measuring the surface roughness using the test conditions as detailed in the instant claim. Therefore, the prior art does not explicitly teach the claimed limitation of the instant claim.
However, it is noted that the prior art JP'094 teaches in in [0028] that “Surface roughness: Surface roughness is an important factor affecting the space factor. As already described with reference to FIG. 1, when the average roughness Ra exceeds 0.5 μm, the space JP'094 [0028]}.
In the alternative, MPEP provides that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claims 1 and 2 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant steel – please see how the prior art reads on the method steps of claims 6 and 7 – see below and {JP'094 abstract, Fig. 1, Table 1, [0013] – [0036]}]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In addition, Appellant has admitted/stated in the declaration dated 07/21/2020 that Nakayama JP'094 would have used a cutoff wavelength of 0.8mm (see paragraphs 18-19 of the declaration). Therefore, since one skilled in the art would recognize the cutoff wavelength of JP'094 to be 0.8mm as declared by the Appellant, and since JP'094 provides that its steel sheet has “<=0.5 μm Ra surface roughness”, the teachings of the prior art would read on the instant claimed limitation of claim 8 which requires an identical range as provided by the prior art.



    PNG
    media_image2.png
    558
    1061
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    522
    1060
    media_image3.png
    Greyscale

Moreover, in the instant specification, Appellant provides 2 tables, Table 1 and 2 (reproduced above) with testing results and composition which has two columns, Ra of steel (um) λc = 20 μm and Ra of steel (um) λc = 0.8 mm, which shows the Ra or surface roughness being measured at cutoff wavelength λc of 20 μm and 0.8 mm respectively. 
List 2: Analysis of Data from Tables 1 and 2 of the specification

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Analysis of the 25 samples provided in the Tables 1 and 2 as shown above in List 2 reveals that 23 of the 25 samples show the Ra at 20 microns is lower than what is measured at 0.8 mm – the range shows that the reduction has a range of 12 to 68% (Table 1), 66 to 93% (Table 2 with chemical polish) or in other words, the surface roughness at 20 micron wavelength is 12 to 68% (without chemical polish) lower than what is measured at 0.8 mm wavelength. Since Appellant has declared that JP'094 would have used a cutoff wavelength of 0.8mm (see paragraphs 15, 18-19 of the declaration) and the prior art teaches that its steel sheet has “<=0.5 μm Ra surface roughness”, one would expect the prior art to have surface roughness at 20 microns to be lower than the range of has “<=0.5 μm Ra surface roughness” which Appellant declares to be a measurement at 0.8 mm wavelength in the prior art.
Regarding the two samples that did not fit the downward trend in instant specification, Samples No. 2 and No. 9 in Table 1, instant specification ¶ [0050] indicates that “Regarding No. 2, the rolling temperature was set to 300° C., and the microroughness was further changed.” This means that there were other process conditions that were changed on Sample No. 2 with respect to other samples leading to the aberrant behavior that shows there is an increase on surface roughness at a wavelength of 20 micron with respect to that at 0.8 mm. Regarding sample No. 9, it is noted that the surface roughness at wavlengths of 20 microns and 0.8mm are 
Furthermore, the prior art teaches in paragraph [0032] to limit the roll surface roughness of the final finish pass is 1.5 μm or less so that surface roughness Ra of the product is 0.5 μm or less. In addition, the prior art teaches examples in Table 1 with roll surface roughness of the final finish pass being 1.0 μm and the surface of the product becomes less than 0.5 microns – for example see example No. 9 in Table 1 of the prior art which has a composition that falls within the claimed range of the instant claims with a surface roughness of 0.10 microns. Based on the data provided in the instant specification (roughness lower at 20 micron wavelength than 0.8mm wavelength) and the declaration (Appellant has declared that JP'094 would have used a cutoff wavelength of 0.8mm), one would expect that this sample would have surface roughness at 20 micron wavelength of 0.032 to 0.088 microns which is 12 to 68% (without chemical polish) lower than the value of 0.10 micron which was measured at 0.8 mm wavelength.
Regarding the argument that the prior art does not teach the claimed and prior art products are produced by identical or substantially identical processes, Examiner respectfully disagrees. Instant specification and the prior art teaches as follows with respect to the processing steps
Instant Specification [0039]-[0046]:  [0040] The steel slab is then heated by a typical method, and hot rolled into a hot rolled steel sheet. [0041]The hot rolled steel sheet is then may be omitted if unnecessary. A preferable condition is 900° C. to 1100° C.×1 sec to 300 sec in the case of using a continuous annealing line, and 700° C. to 900° C.×10 min to 600 min in the case of using a batch annealing line. [0042] The hot rolled steel sheet is then pickled, and cold rolled once or twice or more with intermediate annealing in between, into a cold rolled steel sheet with the final sheet thickness. The final sheet thickness is less than 0.30 mm. [0043] A preferable method of limiting the arithmetic mean roughness Ra of the steel substrate surface at cutoff wavelength λc=20 μm to 0.2 μm or less is to adjust the surface roughness of the rolling mill rolls in the final pass of the last cold rolling. [0044] After the final cold rolling, the cold rolled steel sheet is subjected to final annealing. If the steel sheet surface is oxidized or nitrided in the final annealing, the magnetic property degrades significantly. To prevent oxidation, the annealing atmosphere is preferably a reducing atmosphere. [0045] After the final annealing, insulating coating is applied to the steel sheet surface according to need, thus obtaining a product sheet (non-oriented electrical steel sheet). [0046] The other manufacturing conditions may comply with a typical manufacturing method of a non-oriented electrical steel sheet.
Prior art: [0030] slab with the composition is heated at a temperature of 1300°C or lower to perform normal hot rolling. [0031] After hot rolling, hot-rolled sheet is annealed in some cases to improve magnetic properties – temperature of annealing is 600 – 1100°C. [0017], [0031], [0032], [0036] hot-rolled then pickled and cold-rolled, or a hot-rolled plate is annealed, pickled and cold rolled; cold rolled once, twice or more with intermediate annealing in between [0032] the roll surface roughness of the final finish pass is 1.5 μm or less [0033] Finish annealing after cold rolling; [0034] coating on the surface of the steel sheet -  resin coating, an organic surface coating or an organic and inorganic composite composed of a mixture of resin and inorganic binder.

With respect to the roll surface and its roughness, the prior art teaches in paragraph [0032] to limit the roll surface roughness of the final finish pass is 1.5 μm or less so that surface roughness Ra of the product is 0.5 μm or less. The preferable ranges shown in the instant specification of 0.2 μm or less lies within or overlaps the range provided by the prior art establishing a prima facie case of obviousness. In addition, there is no data that shows there exists criticality of this roll surface – it is noted that the Appellant argues that Comparative Examples No. 1 and No. 2 teaches of this criticality. Examiner respectfully disagrees. MPEP provides the guidance that To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. In the instant case, instant specification ¶ [0050] indicates that “Regarding No. 2, the rolling temperature was set to 300° C., and the microroughness was further changed.” This means that there were other process conditions that were changed on Sample No. 2 with respect to other samples leading to the aberrant behavior that shows there is an increase on surface roughness at a wavelength of 20 micron with respect to that at 0.8 mm. In addition, Sample No.1 and 2 has a different chemical composition than other samples in Table 1. In addition, as shown by prior art Samples No. 1 and 9, changing the chemical composition can have a huge impact even though all of the processing steps (1150°C, 800°C and 1050°C with 1.0 micron roll surface) are the same - sample No. 1 has a roughness of 0.25 microns while sample No. 9 has a roughness of 0.10 micron. This behavior is also shown in the instant 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP § 716.02(e).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. 
MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

In response to Argument C: With respect to the roll surface and its roughness, the prior art teaches in paragraph [0032] to limit the roll surface roughness of the final finish pass is 1.5 μm or less so that surface roughness Ra of the product is 0.5 μm or less. The ranges shown in the instant claim of 0.2 μm or less lies within or overlaps the range provided by the prior art establishing a prima facie case of obviousness. In addition, there is no data that shows there exists criticality of this roll surface – it is noted that the Appellant argues that Comparative Examples No. 1 and No. 2 teaches of this criticality. Examiner respectfully disagrees. MPEP provides the guidance that To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. In the instant case, instant specification ¶ [0050] indicates that “Regarding No. 2, the rolling temperature was set to 300° C., and the microroughness was further changed.” This means that there were other process conditions that were changed on Sample No. 2 with respect to other samples leading to the aberrant behavior that shows there is an increase on surface roughness at a wavelength of 20 micron with respect to that at 0.8 mm. In addition, Sample No.1 and 2 has a different chemical composition than other samples in Table 
In addition, it is noted that the prior art JP'094 teaches in in [0028] that “Surface roughness: Surface roughness is an important factor affecting the space factor. As already described with reference to FIG. 1, when the average roughness Ra exceeds 0.5 μm, the space factor decreases significantly. Although the lower limit in this case is not particularly defined, the lower the surface roughness, the better the space factor, but the lower limit for industrial production is about 0.1 μm.” and in [0005] that “As can be seen from the graph, as the surface roughness becomes coarser, the space factor decreases and the motor performance decreases. Therefore, it is important to control the surface roughness of the steel sheet.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to reduce the JP'094 [0028]}. 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
Conferees:
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        
/ROBERT J HILL JR/Primary Examiner, TC 1700                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.